DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to foreign application IT10/2017000052580 filed on May 16th, 2017 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on November 18th, 2019, January 28th, 2021, and May 25th, 2021 have been considered by the examiner.

Translation Issues
Although an effort was made to conform the claims to current U.S practice, the claims remain replete with errors. An effort has been made by the examiner to point out U.S.C. 112 issues and objections that have been found. The applicant is advised that due to numerous errors, the examiner is unable to find all the errors given the time allotted to examine the instant application.

Specification
The disclosure is objected to because it is standard practice to put all related applications to which the instant application is claiming priority to in a section at the beginning of the disclosure. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 14, 15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 15-18 of co-pending Application No. 16/614,726. they appear to be slightly different embodiments with the same overall structural features. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Claim Objections
Claim 12 is objected to for the following informalities: in lines 2-3, “is configured to control the match between” should be “is configured to compare;” in line 4, “item acquired by one from said vision system” should be “from said vision system.” Appropriate correction is required.

Claim Interpretation
The applicant is advised that when the phrase “and/or” is present and followed by a list of options only one of the options has to be found in the prior art. Additionally when the phrase “configured to” is followed by a recitation of function without structure, the function does not need to be explicitly stated in the prior art as long as the prior art structure can perform the recited function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "said electronic unit" in lines 9, 13 and 17.  There is insufficient antecedent basis for this limitation in the claim. Terminology must remain consistent throughout the 

Additionally, claim 12 recites the limitations “the corresponding data item” in line 3 and “said unloading assembly” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim. Terminology must remain consistent throughout the claims. The terms should be “the corresponding information” and “said intermediate unloading assembly.”

Claims 15 and 16 both recite the limitation “said assembly” in line 1. There is insufficient antecedent basis for these limitations in the claim. Terminology must remain consistent throughout the claims. The term should be “said intermediate unloading assembly.”

The term "substantially" in claims 16 (L3) and 20 (L3) is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims will be treated as if the term “substantially” was removed.
Additionally claim 16 is rendered indefinite for reciting “in which a useful profile of said cam is arranged so as to affect said buttons, and said passive position, in which it does not interfere with the passage of said buttons.”  Claim 15 recites that the movable body affects the buttons. The cam would be arranged to move the movable body into the positions as claimed. 

Claim 18 is rendered indefinite for reciting “said first portion” in line 4.There is insufficient antecedent basis for this limitation in the claim. Terminology must remain consistent throughout the claims. The term should be “said first partial portion.”



Claim 20 recites the limitation “controlled by said means” in line 3. It is unclear what this is referring to. The claim will be treated as if the phrase “controlled by said means” was removed.

Claim 13-14 and are rendered indefinite by virtue of their dependency on claim 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warkentin et al. (US 4106628), hereafter Warkentin, further in view of Parsons (US 6533126).

	With regards to claim 11, Warkentin discloses an apparatus for treating horticultural products
(Abstract), comprising in series at least: a first station comprising first elements for the individual handling of respective horticultural products (roller conveyor 4), and at least one vision system (optical detection devices 5), controlled by an electronic control and management unit (logic circuitry 8), for the acquisition of information related to at least one parameter of interest of each horticultural product, a second station comprising second elements for the individual handling of respective horticultural products 
	Warkentin does not disclose wherein said second station comprises an intermediate unloading assembly, which can be actuated selectively by said electronic control and management unit for the early release of the horticultural products, handled by said second elements.
	 However Parson discloses wherein said second station comprises an intermediate unloading assembly (transfer bar 45), which can be actuated selectively by said electronic control and management unit for the early release of the horticultural products, handled by said second elements (Col. 6, L14-18). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an intermediate unloading assembly as disclosed by Parsons to the second station as disclosed by Warkentin in order to remove rotten horticultural products to prevent them from infecting non-rotten horticultural products.

	With regards to claim 12, Warkentin and Parsons disclose all the elements of claim 11 as outlined above. Warkentin further discloses said control and management is configured at least to compare a preset parameter and the corresponding information item acquired from said vision system and said weighing device, arranged upstream of said unloading assembly (Col. 3, L41-46).

	With regards to claim 14, Warkentin and Parsons disclose all the elements of claim 11 as outlined above. Warkentin does not disclose wherein each one of said second elements comprises a grip clamp, 
	However Parsons discloses wherein each one of said second elements comprises a grip clamp (Fig. 2), provided with arms (finger members 17) that can move between an active configuration, in which said arms are retained so as to clamp a respective horticultural product for transfer along said second station (Fig. 2a), and a passive configuration, in which said arms are kept mutually spaced (Fig. 2b), each one of said clamps being provided with a button (control member 24) for actuating the transition from said active configuration to said passive configuration, at a terminal area of said second station, which is proximate to said third station, there being a fixed body (guide rail 47) for affecting said button, for the automatic delivery of each horticultural product in transit to said third elements. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the cups and conveyor of Warkentin with the conveyor system and clamps as disclosed by Parsons to reduce the points of contact between the second elements and the horticultural product and therefore reduce the chances of bruising.
	
	With regards to claim 15, Warkentin and Parsons disclose all the elements of claim 14 as outlined above. Warkentin does not disclose wherein said intermediate unloading assembly comprises a movable body for affecting said buttons, which is arranged upstream of said fixed body and can be actuated selectively for the reversible transition from an inactive position, in which it does not interfere with the passage of said buttons, to an active position, in which it is arranged so as to affect said buttons, in order 
	However, Parsons discloses wherein said intermediate unloading assembly comprises a movable body (transfer bar 45) for affecting said buttons, which is arranged upstream of said fixed body (Fig. 5b) and can be actuated selectively for the reversible transition from an inactive position (45’), in which it does not interfere with the passage of said buttons, to an active position (45’’), in which it is arranged so as to affect said buttons, in order to cause the transition from said active configuration to said passive configuration and the consequent early release of the horticultural products, upstream of said third station (Col. 6, L14-18). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an intermediate unloading assembly as disclosed by Parsons to the second station as disclosed by Warkentin in order to remove rotten horticultural products to prevent them from infecting non-rotten horticultural products.

	With regards to claim 18, Warkentin and Parsons disclose all the elements of claim 10 as outlined above. Warkentin further discloses wherein each one of said first elements, which can move cyclically along a first partial portion of one of said trajectories, comprises at least one pair of rollers which are arranged mutually close with a horizontal longitudinal axis that is perpendicular to said first partial portion, in order to constitute jointly a resting element for a respective horticultural product (Col. 2, L64-Col. 3, L7), each one of said rollers being moved by a respective first apparatus for traction along a first closed path, which forms, with one of its parts, the corresponding said first partial portion (Fig. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warkentin and Parsons as applied to claim 12 above, and further in view of Gual (US 20150283585).


However, Gual discloses wherein said parameter is chosen so as to indicate the rotting of the horticultural product in transit (P0010, L1-4). It would have been obvious to a person with ordinary skill in the art to have the parameter disclosed by Warkentin be an indication of rotting as disclosed by Gual, in order to remove the rotten horticultural products from the device as soon as possible to prevent the spread of rot from the rotten horticultural products to non-rotten horticultural products, thus reducing the amount of product loss.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Warkentin and Parsons as applied to claim 15 above, and further in view of Kennedy et al. (US 20150298175), hereafter Kennedy.

With regards to claim 16, Warkentin and Parsons disclose all the elements of claim 15 as outlined above. Warkentin does not disclose wherein said intermediate unloading assembly comprises a control actuator, which can be actuated selectively by said electronic control and management unit, for said movable body. 
However Parsons discloses wherein said intermediate unloading assembly comprises a control actuator (solenoid 46), which can be actuated selectively by said electronic control and management unit, for said movable body (Col. 6, L7-9). It would have been obvious to add an intermediate unloading assembly as disclosed by Parsons to the second station as disclosed by Warkentin in order to remove rotten horticultural products to prevent them from infecting non-rotten horticultural products.
Warkentin and Parsons do not disclose the control actuator consisting essentially of a profiled cam. However Kennedy discloses a cam that is used to trigger a button that causes an article carrier to move to a discharge position (P0064, L1-5). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to substitute a cam as disclosed by Kennedy for the . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warkentin and Parsons as applied to claim 11 above, and further in view of Cicchelli (US 4901861).

With regards to claim 17, Warkentin and Parsons disclose all the elements of claim 11 as outlined above. Warkentin and Parsons do not disclose wherein said first elements, said second elements and said third elements are offset along two respective side-by-side trajectories for the advancement of the horticultural products, in each said station, and due to the offset, each said element, movable along one of said trajectories, being misaligned transversely with respect to the corresponding said elements, which can move along the other one of said trajectories. 
However, Cicchelli discloses wherein said first elements, said second elements and said third elements are offset along two respective side-by-side trajectories for the advancement of the horticultural products, in each said station, and due to the offset, each said element, movable along one of said trajectories, being misaligned transversely with respect to the corresponding said elements, which can move along the other one of said trajectories (Fig. 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to structure the conveyors of Warkentin in the offset manner as disclosed by Cicchelli to improve scanning and weighting capabilities, by limiting the interference that comes with trying to scan and weigh two objects at the same time. 

Claim 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Warkentin and Parsons as applied to claim 11 above, and further in view of Liedl (US 20130334109).

With regards to claim 19-20, Warkentin and Parsons disclose all the elements of claim 11 outlined above. Warkentin further discloses wherein each one of said third elements, can move cyclically 
However, Liedl discloses each of the third elements comprising a tray (10 with supporting foot 13) adapted to support and contain a respective horticultural product, each one of said trays being moved by an apparatus for traction along a closed path (conveyor 9), wherein each one of said trays can rotate at least partially about a main axis that is transverse to the corresponding said third partial portion, for its temporary transition, from a horizontal arrangement, in which the respective horticultural product is normally conveyed along the corresponding said third partial portion, to an inclined arrangement, for the release of the corresponding said horticultural product toward one of said collection areas (P0042, L11-15; Figs.  8 and 9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the third elements disclosed by Warkentin with the trays disclosed by Liedl to reduce the distance the fruit has to fall from the third element to the collection box, thus reducing the likelihood of bruising.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655